UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                            FILED
John Louis Price,                                )
                                                                                              ~ :!I,y   1 ~ ?O1O
                                                 )
                                                                                        Clerk, U.S. District & Bankruptcy
                Plaintiff,                       )                                     Courts for the District of Columbia
                                                 )
                v.                               )     Civil Action No.
                                                 )
United Medical Center,                           )
                                                 )
                Defendant.                       )
                                                                                  10 0774
                                     MEMORANDUM OPINION

        This matter is before the Court on the plaintiff s pro se complaint and application to

proceed without prepayment of fees. The application will be granted and the complaint will be

dismissed.

        The plaintiff alleges that security officers from the United Medical Center ("UMC")

assaulted him and took his money while he was "strap[ped] down to [a] bed." CompI. at 1. He

also alleges that a nurse at the UMC gave him an injection that caused him to fall asleep. Id. He

seeks the following relief: "I want the Court to arrest the officers that assaulted me and stole my

money. I want the UMC charge[d] for injecting me with medicine that made me faint. ... I'm

asking for 5 million dollar[ s]''' Id. at 1-2.

        Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction.

A federal district court has jurisdiction in civil actions arising under the Constitution, laws or

treaties of the United States. See 28 U.S.C. § 1331. Here, however, the     I~omplaint   appears to

arise from an alleged altercation between security personnel of a hospital and the plaintiff, and an

alleged theft of personal property. These incidents do not appear to arise under the Constitution,

laws or treaties of the United States.
        A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and where there is complete diversity of citizenship among the

parties. See 28 U.S.C. § 1332(a). Here, the plaintiff demands $5 million in damages, but it also

appears that both the plaintiff and the defendant are citizens of the District of Columbia.

Therefore, complete diversity of citizenship among the parties is lacking.

        Accordingly, the Court will dismiss the complaint, without prejudice, for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.




Date:   0,;;..(     J-~(    ]J) ( ()
                                                      ~ ;6A~
                                                       Uni eStates Distriet Judge




                                                  2